        AO93(Rev.11/13)SearcbandSeizureW arrant(Page2)
                                                                      R eturn
        CaseNo.:                             Dateand timewarraptexecuted:         Copy'
                                                                                      ofwarrantand inventory leA wittz:
           2:19MJ18                              7/29/2019 3.    .
                                                                  40 m .a               M isty NELM S
        Inventorymadeintheptesenceof:
                                                          N/A
        Invehtoryofthepropertykkenandnameofanypersonts)seized:

                            (1)Jerem# Dakid MALLORY -FederalFugitive                                            .

                            *NO XCTUAL ITEM S W ERE TAKEN AS EVIDENCE *
.                           FO RC ED ENTRY M ADE TO THE FRONT DOO R/TO RT CLAIM
                            PROVIDED TO'MISW NELMS.ENTRY SECURED AND PHOTOS
                            TAKEN O F DAMM E
                                              '
                                     .

                               t.-       .                                                                                      .




                   *COPYPROVIDEDTO MISTYNELMSON07/30/2019at q .
                                                              'ju nwa
                                                                                             ( owlo
                                                                                         CLERKIFOFFICE u,s.Dlsm lcT couRT
                                                                                                 AT ABINGK N,VA
                                                                                                       FILED
                                                                ,
                                                  .
                                                      .
                                                                                                     . jr( :g 2gjg
                                                                                                   JUL   ,D     LEY,CLERK
                                                                                                   BY;                      .



                                                                    cero cation


    '           Ideolareunderpenattyofpurjurytbatthisinvmtoryisconvctandpasremrnettalongwiththeoriginalwarranttothe
        designatedjudge.


        oate:       7/29/2019                                                     '                                                     -
                                                                                        & ut : o er'
                                                                                                   .
                                                                                                   çsignalure
                                                                          Jim Satterw hite,ASD SM
                                                                                           Pri
                                                                                             ntednameanddtle


                                                                                                                                    ê




                                                                                         gs        j
